UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6298



DUNCAN VICTOR AYEMERE IDOKOGI,

                                            Plaintiff - Appellant,

          versus


JOHN ASHCROFT, U.S. Attorney General; J.
JOSEPH CURRAN, JR., Maryland Attorney General,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
4243-L)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duncan Victor Ayemere Idokogi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Duncan Victor Ayemere Idokogi appeals the district court’s

order transferring his 28 U.S.C. § 2241 (1994) petition to the

United States District Court for the Eastern District of Louisiana.

       We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over     final   orders,   28   U.S.C.   §   1291   (1994),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.         See Technosteel,

L.L.C. v. Beers Constr. Co., 271 F.2d 151, 153-54 & n.2 (4th Cir.

2001).

       We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                     2